           Case 1:16-vv-00473-UNJ Document 56 Filed 01/10/20 Page 1 of 5




    In the United States Court of Federal Claims
                                OFFICE OF SPECIAL MASTERS
                                    Filed: October 31, 2019

* * * * * * * * * * * * * *
ARTHUR L. TROLLINGER,                  *       No. 16-473V
                                       *
             Petitioner,               *       Special Master Sanders
                                       *
 v.                                    *
                                       *       Interim Attorneys’ Fees; Reasonable Basis;
SECRETARY OF HEALTH                    *       Protracted Litigation; Reduced for
AND HUMAN SERVICES,                    *       Administrative Work
                                       *
             Respondent.               *
* * * * * * * * * * * * * *
Nancy R. Meyers, Ward Black Law, Greensboro, NC, for Petitioner
Kelly Heidrich, United States Department of Justice, Washington, DC, for Respondent.

                   DECISION AWARDING INTERIM ATTORNEYS’ FEES1

        On May 16, 2019, Arthur Trollinger (“Petitioner”) filed a motion for interim attorneys’
fees, requesting $21,441.00 in interim attorneys’ fees for his counsel, Ms. Nancy Meyers. Pet’r’s
Mot. for Int. Atty’s’ Fees, ECF No. 48. On May 29, 2019, Respondent filed a response in which
he stated that he “is satisfied the statutory requirements for an award of attorneys’ fees and costs
are met in this case.” Resp’t’s Resp. at 2, ECF No. 49. Respondent further indicated a desire for
“the special master [to] exercise her discretion and determine a reasonable award for attorneys’
fees and costs.” Id. at 3. Petitioner filed a reply on May 30, 2019, in which he stated, “[I] concur[]
with Respondent’s recommendation that [the] Special Master . . . [should] exercise her discretion
and determine a reasonable award for interim attorneys’ fees in this case.” Pet’r’s Reply, ECF No.
50. For the reasons stated below, I will award interim attorneys’ fees to Petitioner at this time.

    I.      Procedural History

     This is Petitioner’s second motion for an interim award. See Pet’r’s Mot. for Int. Costs,
ECF No. 41. On March 4, 2019, I issued a decision granting Petitioner’s first motion and awarded
1
  This decision shall be posted on the United States Court of Federal Claims’ website, in accordance with
the E-Government Act of 2002, 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the decision will be available to anyone with access to
the Internet. In accordance with Vaccine Rule 18(b), a party has 14 days to identify and move to delete
medical or other information that satisfies the criteria in § 300aa-12(d)(4)(B). Further, consistent with the
rule requirement, a motion for redaction must include a proposed redacted decision. If, upon review, I
agree that the identified material fits within the requirements of that provision, such material will be deleted
from public access.
                                                       1
            Case 1:16-vv-00473-UNJ Document 56 Filed 01/10/20 Page 2 of 5



him $10,231.89 in interim costs. See Dec., ECF No. 44. I will dispense a review of the procedural
history here, as I provided an in-depth review in my previous fee decision. See Trollinger v. Sec’y
of Health and Human Servs., No. 16-473, 2019 WL 1496185, *1–2 (Fed. Cl. Spec. Mstr. Mar. 4,
2019).

   II.       Availability of Interim Attorneys’ Fees and Costs

          A. Good Faith and Reasonable Basis

        Under the Vaccine Act, petitioners may recover reasonable attorneys’ fees and costs only
if “the petition was brought in good faith and there was a reasonable basis for which the petition
was brought.” 42 U.S.C. § 300aa-15(e)(1). Respondent does not object to Petitioner’s motion on
the basis of good faith or reasonable basis, and I find that the statutory criteria for an award of
interim attorneys’ fees are met.

          B. Justification for an Interim Award

        In Avera, the Federal Circuit stated that a special master may award attorneys’ fees and
costs on an interim basis. Avera v. Sec’y of Health & Human Servs., 515 F.3d 1343, 1352 (Fed.
Cir. 2008). The court noted that such awards “are particularly appropriate in cases where
proceedings are protracted and costly experts must be retained.” Id. Similarly, the Federal Circuit
held in Shaw that it is proper for a special master to award interim attorneys’ fees “[w]here the
claimant establishes that the cost of litigation has imposed an undue hardship and that there exists
a good faith basis for the claim[.]” Shaw v. Sec’y of Health & Human Servs., 609 F.3d 1372, 1375
(Fed. Cir. 2010).

         Applying these standards, an award of interim attorneys’ fees is reasonable and
appropriate in this case. Over three years have passed since Petitioner filed his petition. To date,
Petitioner has submitted two expert reports and numerous exhibits in support of his petition. See
Pet’r’s Exs. 1–33. The parties also requested an entitlement hearing on January 3, 2018. ECF No.
39. However, due to a multitude of factors, many cases in the Program are not proceeding as
quickly as they may have in the past. See Miles v. Sec’y of Health & Human Servs., No. 12-254V,
2017 WL 4875816, at *5 (Fed. Cl. Spec. Mstr. Oct. 4, 2017) (where an entitlement hearing was
scheduled for later the same month, the special master noted that “[i]t may be months to years
before an entitlement ruling is issued.”); Abbott v. Sec’y of Health & Human Servs., No. 14-907V,
2016 WL 4151689, at *4 (Fed. Cl. Spec. Mstr. July 15, 2016) (“The delay in adjudication, to date,
is due to a steady increase in the number of petitions filed each year.”). Based on the number and
nature of cases currently waiting for available hearing dates, a hearing will likely not be held in
this case until sometime in 2021 at the earliest. Petitioner’s counsel has requested over $21,000
in attorneys’ fees, and “[i]t cannot be seriously argued that in essence loaning cases thousands of
dollars for years is not a hardship.” Kirk v. Sec’y of Health & Human Servs., No. 08-241V, 2009
WL 775396, at *2 (Fed. Cl. Spec. Mstr. Mar. 13, 2009). Therefore, I find that an award of interim
attorneys’ fees is reasonable and appropriate in this case.

   III.      Reasonable Attorneys’ Fees



                                                 2
          Case 1:16-vv-00473-UNJ Document 56 Filed 01/10/20 Page 3 of 5



        The Federal Circuit has approved the lodestar approach to determine reasonable attorneys’
fees under the Vaccine Act. Avera, 515 F.3d at 1347 (citing Saxton v. Sec’y of Health and Human
Servs., 3 F.3d 1517, 1521 (Fed. Cir. 1993)). This is a two-step process. See id. at 1347–48. First,
the court “determines an initial estimate of a reasonable attorneys' fee by ‘multiplying the number
of hours reasonably expended on the litigation times a reasonable hourly rate.’” Id. (quoting Blum
v. Stenson, 465 U.S. 886, 888 (1984)). Second, the court “may then make an upward or downward
departure to the fee award based on other specific findings.” Id. at 1348 (citing Blum, 465 U.S. at
888).

        The Federal Circuit has found that “[i]t [is] well within the special master’s discretion” to
determine the reasonableness of fees. Saxton v. Sec’y of Health & Human Servs., 3 F.3d 1517,
1521 (Fed. Cir. 1993); see also Hines v. Sec’y of Health & Human Servs., 22 Cl. Ct. 750, 753
(1991) (“[T]he reviewing court must grant the special master wide latitude in determining the
reasonableness of both attorneys’ fees and costs.”). Applications for attorneys’ fees must include
contemporaneous and specific billing records that indicate the work performed and the number of
hours spent on said work. See Savin v. Sec’y of Health & Human Servs., 85 Fed. Cl. 313, 316–18
(2008).

   A. Attorneys’ Fees

           1. Reasonable Rates

        Forum rates are used in the lodestar formula, except when the rates in an attorney’s local
area are significantly lower than forum rates. Avera, 515 F.3d at 1348–49. In a 2015 decision,
Special Master Gowen determined the reasonable forum rate ranges for attorneys with varying
years of experience. See McCulloch v. Sec’y of Health & Human Servs., No. 09-293V, 2015 WL
5634323, at *18–19 (Fed. Cl. Spec. Mstr. Sept. 1, 2015), mot. for recons. denied, 2015 WL
6181910 (Fed. Cl. Spec. Mstr. Sept. 21, 2015). When considering whether a requested rate is
reasonable, special masters may consider an attorney’s overall legal experience and his experience
in the Vaccine Program, as well as the quality of the work performed. Id. at *17. The McCulloch
rates have been updated for subsequent years and are accessible on the Court’s website at
http://www.uscfc.uscourts.gov/vaccine-programoffice-special-masters.

        Petitioner requests the following rates for the attorney and paralegals that worked on this
matter to date:

   -   Nancy Meyers:
          o 2015–2017: $350
          o 2018: $375
          o 2019: $390
   -   Paralegals:
          o 2015–2019: $145

       These rates are consistent with what Ms. Meyers has been previously awarded in Vaccine
Program. See Cook v. Sec’y of Health and Human Servs., No. 18-255V, 2019 WL 4256285, at *2
(Fed. Cl. Spec. Mstr. Aug. 26, 2019); see also Wade v. Sec’y of Health and Human Servs., No. 17-

                                                 3
          Case 1:16-vv-00473-UNJ Document 56 Filed 01/10/20 Page 4 of 5



1039V, 2019 WL 4256263, at *2 (Fed. Cl. Spec. Mstr. Aug. 16, 2019). Accordingly, no
adjustment to the requested rates is required.

        2. Hours Expended

       The second step in Avera is for the Court to make an upward or downward modification
based upon specific findings. Avera, 515 F.3d at 1348. As outlined below, I have determined that
a reduction in the number of hours requested is appropriate for billing for clerical tasks.

        While clerical and other administrative work is necessary in every case, billing separately
for such work is not permitted in the Vaccine Program. Rochester v. United States, 18 Cl. Ct. 379,
387 (1989) (tasks that were “primarily of a secretarial and clerical nature . . . should be considered
as normal overhead office costs included with the attorneys’ fees rates”). Clerical and
administrative work includes tasks such as making travel arrangements, setting up meetings, and
reviewing invoices. See Mostovoy v. Sec’y of Health & Human Servs., No. 02-10V, 2016 WL
720969, at *5 (Fed. Cl. Spec. Mstr. Feb. 4, 2016). It also includes organizing exhibits, preparing
compact discs, and filing records. Floyd v. Sec’y of Health & Human Servs., No. 13-556V, 2017
WL 1344623, at *5 (Fed. Cl. Spec. Mstr. Mar. 2, 2017); Hoskins v. Sec’y of Health & Human
Servs., No. 15-071V, 2017 WL 3379270, at *3 (Fed. Cl. Spec. Mstr. July 12, 2017); Kerridge v.
Sec’y of Health & Human Servs., No. 15-852V, 2017 WL 4020523, at *3 (Fed. Cl. Spec. Mstr.
July 28, 2017). It is the nature of the tasks performed, not a person’s professional title, which
determines whether the work is legal, paralegal, or clerical in nature. Doe 11 v. Sec’y of Health &
Human Servs., No. XX–XXXV, 2010 WL 529425, at *9 (Fed. Cl. Spec. Mstr. Jan. 29, 2010)
(citing Missouri v. Jenkins, 491 U.S. 274, 288 (1989)).

        Ms. Meyers’ billing records contain numerous clerical tasks for which she billed at attorney
rates. For example, on April 12, 2016, Ms. Meyers billed .1 hours for “[r]eceipt of email from US
Court of Claims re: [n]otice of assignment to Special Master Lisa Hamilton-Fieldman.” Mot. for
Int. Atty’s’ Fees, Attach. 1 at 6, ECF No. 48-1. Ms. Meyers’ billing records contain twenty-two
entries of this nature, all occurring in the years 2016–17. See id. at 6–14. These tasks are
administrative in nature, and therefore I will reduce Petitioner’s fee award by 2.2 hours, for a total
reduction of $770. In addition, Ms. Meyers also billed to review emails her paralegal had sent to
individuals outside the law firm. See id. For example, on September 15, 2016, Ms. Meyers billed
.1 hours to “[r]eview [an] email from paralegal to client’s wife . . . .” Id. at 1. Most of these entries
are billed at .1 hours, but on at least one occasion, Ms. Meyers billed more than .1 hours to
complete this task. See id. at 5 (showing that on 2/24/2016, Ms. Meyers billed .3 hours to “[r]eview
[a] lengthy email from paralegal . . . .”). Reviewing these emails does not require the expertise of
an attorney. There are at least twenty-two entries for this task, and I will therefore reduce Ms.
Meyers’ fee award by 2.5 hours, or $875.

       I have reviewed the remaining billing records, and find that the hours expended, other than
those described above, are reasonable and I award them in full.




                                                   4
           Case 1:16-vv-00473-UNJ Document 56 Filed 01/10/20 Page 5 of 5



    IV. Conclusion

       In accordance with the Vaccine Act, 42 U.S.C. § 300aa-15(e) (2012), I award Ms. Myers
$19,796 in interim attorneys’ fees. Accordingly, I award the total of $19,796 to be issued in the
form of a check payable jointly to Petitioner and Petitioner’s counsel, Mr. Nancy R. Meyers, of
Ward Black Law, P.A., for interim attorneys’ fees.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of the
court SHALL ENTER JUDGMENT in accordance with the terms of the above decision.2

        IT IS SO ORDERED.

                                                  s/Herbrina D. Sanders
                                                  Herbrina D. Sanders
                                                  Special Master




2
  Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of a notice
renouncing the right to seek review.
                                                      5
